As filed with the Securities and Exchange Commission on July 2, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: April 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders. Neuberger Berman Alternative Funds Institutional Class Shares Class A Shares Class C Shares Global Allocation Fund Long Short Fund Semi-Annual Report April 30, 2012 Contents THE FUNDS President's Letter 1 PORTFOLIO COMMENTARY Global Allocation Fund 2 Long Short Fund 5 FUND EXPENSE INFORMATION 10 SCHEDULE OF INVESTMENTS/TOP TEN EQUITY HOLDINGS Global Allocation Fund 12 Positions by Industry 14 Long Short Fund 16 FINANCIAL STATEMENTS 23 FINANCIAL HIGHLIGHTS (ALL CLASSES)/ PER SHARE DATA Global Allocation Fund 43 Long Short Fund 43 Directory 46 Proxy Voting Policies and Procedures 47 Quarterly Portfolio Schedule 47 Board Consideration of the Management and Sub-Advisory Agreements 48 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2012 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Fellow Shareholder, I am pleased to present this semi-annual shareholder report for the Neuberger Berman Alternative Funds. In addition to Neuberger Berman Global Allocation Fund, which was launched on December 29, 2010, this report includes the new Neuberger Berman Long Short Fund, which was launched on December 29, 2011. Both Funds utilize hedge fund-like strategies, which we believe can add valuable diversification and supplement traditional equity and fixed income investments. Co-managed by Wai Lee, Neuberger Berman Global Allocation Fund seeks total return by employing proprietary investment models to allocate the Fund's assets across stock, bond, currency and short-term instruments of issuers in markets around the world. The Fund also provides diversification by holding long and short positions. Neuberger Berman Long Short Fund, managed by Charles Kantor, seeks long-term capital appreciation with a secondary objective of principal preservation. As discussed in the commentary that follows, the Fund employs a fundamental investment approach. It has the flexibility to invest long in both equities and fixed income and take short positions in an effort to achieve attractive risk-adjusted returns. Turning our attention to the global financial markets, they experienced periods of volatility during the six months ended April 30, 2012. A number of macro issues impacted investor sentiment during the period, including the ongoing European sovereign debt crisis, shifting perceptions regarding the global economy and geopolitical events. While these issues triggered periods of increased risk aversion, especially early and late in the period, U.S. equities and riskier non-Treasury securities generated the best results during the reporting period as a whole. U.S. equities posted very strong results as corporate profits often exceeded expectations and investor demand was generally strong. International developed equities produced more modest gains as the European sovereign debt crisis and expectations for a recession in the eurozone impacted stock prices. Elsewhere, emerging market equities moved higher, but lagged the U.S and some developed markets, due largely to concerns regarding a hard landing for China's economy. Looking at the fixed income markets, intermediate and longer-term Treasury yields moved lower during the reporting period and the yield curve flattened. In January 2012, the Federal Reserve vowed to keep the federal funds rate at a historically low level until late 2014. Against this backdrop, demand for non-Treasuries was typically solid as investors looked to generate incremental yield. Looking ahead, we feel that the U.S. economy will continue to expand, albeit at a modest pace. Should this occur, we believe that inflation will be benign and thus allow the Fed to pursue its highly accommodative monetary policy. We maintain our negative outlook for growth in the eurozone given the fallout from the sovereign debt crisis and political uncertainties. Thank you for your continued support and trust. We look forward to continue serving your investment needs in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Mutual Funds 1 Global Allocation Fund Commentary Neuberger Berman Global Allocation Fund Institutional Class generated a 7.79% total return for the six months ended April 30, 2012 and outperformed its benchmark, a 50/50 combination of the MSCI World Index and the J.P. Morgan Global Government Bond Index, which provided a 4.23% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) While the global financial markets were volatile at times, investors who assumed greater risk during the reporting period were generally rewarded. When the reporting period began, concerns regarding the global economy and the European sovereign debt crisis triggered increased risk aversion. However, this was replaced with robust risk appetite as we believe economic data in the U.S. largely removed fears of a double-dip recession. In addition, the European Central Bank's Long-Term Refinancing Operation (LTRO) helped alleviate some pressures on the European banking industry, at least for the time being. U.S. equities posted a double-digit gain during the reporting period, whereas both international developed and emerging market equities generated more modest results due to fears of contagion from the European sovereign debt crisis. Within the fixed income markets, lower-rated securities produced the strongest returns as investors looked to generate incremental yield. In the currency markets, the U.S. dollar generally strengthened against the currencies of other developed markets, most notably the euro and Japanese yen. From an asset allocation perspective, the Fund benefited from maintaining an overweight to equities relative to the benchmark. Our fixed income and currency exposures were also additive to results. The Fund's macro positioning in fixed income securities was implemented primarily through derivatives, such as total return swaps and futures contracts on government bonds and broad-based fixed income indices. The Fund's positioning in equity securities and its currency exposure were obtained through a combination of individual stocks, exchange traded funds (ETFs), and derivatives such as futures, forwards and swaps. In equities, the Fund maintained an overweight in the U.S. versus the benchmark. When the reporting period began, the Fund had a modest overweight in U.S. equities, but this was increased in early 2012 and throughout the end of the reporting period due to the attractiveness of the U.S. equities market on both a relative and absolute basis. The Fund also had an overweight in UK equities throughout the reporting period. The Fund maintained an underweight in Japanese equities over most of the six month reporting period, while moving from an overweight to an underweight position in Australian equities. In the fixed income markets, the Fund maintained overweights in the U.S. and Japan relative to the benchmark. The Fund remained underweighted in Australia. Elsewhere, we tactically adjusted our fixed income positioning in Europe, the UK and Canada, at times having underweight positions and at other times having overweight positions. In terms of the Fund's currency exposure, we maintained a bias toward the U.S. dollar. However, this overweight position was pared somewhat in December 2011. We remained underweighted in the euro and the Canadian dollar throughout the reporting period. The Fund's allocations to the Australian dollar and the British pound moved from underweight positions when the reporting period began to overweight positions in early 2012. Conversely, we moved from an overweight to an underweight in the Japanese yen. Much of the Fund's investment exposure is accomplished through the use of derivatives, which may not require the Fund to deposit the full notional amount of its investments with counterparties. The Fund's resulting cash balances are invested in money market mutual funds. The Fund's security selection substrategy (equity market neutral), which focuses on global stocks, added significant value during the reporting period. Geographically, most of the contributions came from successful long/short positions in the U.S., followed by the UK and Japan, as well as smaller gains from continental Europe. Conversely, security selection in Asia (ex-Japan) and Canada detracted from results. As of the end of the reporting period, the Fund had exited its security positions in Asia (ex-Japan). 2 Looking ahead, despite recent concerns that the U.S. economy may experience a soft patch for a third year in a row, we feel it has enough momentum to continue expanding, albeit at a moderate pace. In terms of the global financial markets, we anticipate seeing continued periods of heightened volatility. This could be driven by a number of macro factors, including fears of contagion from the European sovereign debt crisis and uncertainties regarding China's ability to orchestrate a soft landing for its economy. Within the equity markets, the Fund continues to have an overweight relative to the benchmark. We maintain our favorable view on U.S. equities given their valuations versus other markets. We remain somewhat defensively positioned, with overweights in fixed income in several regions partially as a hedge on our equity positioning. In terms of the currency markets, we are now somewhat neutral on the U.S dollar and have a more favorable view of the Japanese yen. The Fund has modest overweights to the British pound, Swiss franc, and Canadian dollar while being underweighted in the euro and Australian dollar. In conclusion, we believe opportunities remain for disciplined investors with a long-term focus and a global perspective. Sincerely, Wai Lee, Bobby T. Pornrojnangkool, Alexandre Da Silva, Ping Zhou, Joseph V. Amato and Bradley Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 3 Global Allocation Fund TICKER SYMBOLS Institutional Class NGLIX Class A NGLAX Class C NGLCX PERFORMANCE HIGHLIGHTS2,4 Six Month Average Annual Total Return Ended 04/30/2012 Inception Date Period Ended 04/30/2012 1 Year Life of Fund At NAV Institutional Class 12/29/2010 % % % Class A 12/29/2010 % % % Class C 12/29/2010 % % % With Sales Charge Class A % –2.27 % % Class C % % % Index 50% MSCI World Index and 50% J.P. Morgan Global Government Bond Index1,3 % % % MSCI World Index1,3 % –4.07 % % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal 2011 were 11.92%, 16.11% and 18.77% for Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 1.47%, 2.07% and 2.63% for Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 5.75% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 4 Long Short Fund Commentary We are pleased to provide the first semi-annual report for Neuberger Berman Long Short Fund, which was launched on December 29, 2011. We seek long term capital appreciation with a secondary objective of principal preservation by taking long and short positions in the global securities markets. A bottom-up, all-cap approach is used to invest long in what we believe are attractive businesses with strong management teams and compelling valuations. Short investments are utilized to generate increased returns and/or to help manage exposure and reduce risks. The Fund may also invest directly in fixed income securities and global equities, as well as use derivatives in an effort to manage its market exposures. Neuberger Berman Long Short Fund Institutional Class generated a 6.40% total return from its inception on December 29, 2011 through April 30, 2012 but lagged its benchmark, the S&P 500 Index, which provided a 12.60% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) While the global financial markets were volatile at times, investors who assumed greater risk during the reporting period were generally rewarded. When the reporting period began, concerns regarding the global economy and the European sovereign debt crisis triggered increased risk aversion. However, this was replaced with robust risk appetite as we believe economic data in the U.S. largely removed fears of a double-dip recession. In addition, the European Central Bank's Long-Term Refinancing Operation helped alleviate some pressures on the European banking industry, at least for the time being. U.S. equities posted a double-digit gain during the reporting period, whereas both international developed and emerging market equities generated more modest results due to fears of contagion from the European sovereign debt crisis. Within the fixed income markets, lower-rated securities produced the strongest returns as investors looked to generate incremental yield. During the reporting period, we had a positive outlook on risk assets such as equities and high yield bonds. The long side of the portfolio expressed this view. Within our equity holdings, which represented the bulk of our long exposure, our largest exposures were in more cyclical industries such as the Consumer Discretionary, Financials and Information Technology sectors. We also categorize our current investments on the long side into three groups: Capital Growth, Total Return and Opportunistic. Capital Growth investments demonstrate what we believe are attractive industry fundamentals, strong competitive positions, growing revenues and attractive re-investment opportunities. Total Return investments demonstrate what we believe are sustainable and/or growing streams of income that are underpinned by asset value and which can result in growing cash returns to shareholders. The Total Return category includes our fixed income holdings, which consisted mainly of high yield securities during the reporting period. Opportunistic investments are those where we find identifiable catalysts. This may include companies with management changes, company reorganizations, merger and acquisition activity and other market dislocations that have the potential to unlock intrinsic value. In more favorable macro environments, exposure to Capital Growth and Opportunistic fundamental longs historically tended to increase relative to the Total Return category. The Capital Growth category represented the largest exposure in our long portfolio during the reporting period and contributed the majority of the Fund's return. The short exposure within the portfolio is broken into "Fundamental" shorts and "Market" shorts intended to manage risks. We expect Fundamental shorts to have a more prominent role in the portfolio when we have a more cautious macro view and we believe our sector-specific expertise can identify those companies that are most levered to a potential macroeconomics downturn. During the reporting period, our Market shorts consisted of exchange traded funds, options and short futures positions on the S&P 500 Index. Given the U.S. stock market's strong return during the period, our Market shorts detracted the most from the Fund's performance. During the reporting period, we purchased options either for hedging purposes or to generate incremental returns, while written option transactions were used in an attempt to generate incremental returns. We also entered into financial futures contracts on the S&P 500 Index. The majority of our derivatives exposure fell under our aforementioned Market shorts categorization. In an effort to hedge the portfolio and manage overall exposure levels, the Fund was short broader market futures contracts, which detracted from performance. 5 In our view, risk assets currently reflect a muted economic recovery, leaving further upside potential if the outlook were to become somewhat more optimistic. According to our analysis, the U.S. equity market is currently discounting modest future earnings growth for the foreseeable future, which in our opinion is an unlikely scenario over the long term. We are also encouraged by the recent upward move in long dated Treasury yields. We believe that Treasury yields are rising for the "right" reasons as investors rotate from safe assets into risk assets, such as high yield bonds, in anticipation of better economic conditions. Despite improvements in short term economic indicators, we believe the systemic excess leverage in developed markets could present a secular growth headwind for some time. The tail risks posed by the developed world's deflationary debt pressures and the unprecedented inflationary stimulus from the Federal Reserve have created an environment of severe uncertainty, in our view. Despite the significant global challenges related to persistent debt issues in developed economies and deteriorating economic momentum in emerging markets, we remain steadfast in our conviction that, in times of distress and uncertainty, higher risk assets such as equities and high yield bonds can present attractive risk-adjusted returns for those market participants with a long-term time horizon. In our opinion, the structural issues plaguing the U.S. economy will correct themselves over time, as they always have. At that time, we feel that market participants will once again focus on the innovation capabilities, dynamism and global nature of U.S. corporations. Sincerely, Charles Kantor Portfolio Manager Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 6 Long Short Fund TICKER SYMBOLS Institutional Class NLSIX Class A NLSAX Class C NLSCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Investments) Long Short Common Stocks % )% Preferred Stocks — Corporate Debt Securities — Options — Exchange Traded Funds — ) Short-Term Investments — Total % )% PERFORMANCE HIGHLIGHTS2 Inception Date Cumulative Total Return Ended 04/30/2012 Life of Fund At NAV Institutional Class 12/29/2011 % Class A 12/29/2011 % Class C 12/29/2011 % With Sales Charge Class A % Class C % Index S&P 500 Index1,3 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. As stated in the Fund's most recent prospectus, the estimated total annual operating expense ratios for fiscal 2011 were 2.13%, 2.49% and 3.24% for Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 1.71%, 2.07% and 2.82% for Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 5.75% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 7 Endnotes 1 Please see "Glossary of Indices" on page 9 for a description of indices. Please note that indices do not take into account any fees or expenses or tax consequences of investing in the individual securities that they track, and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by Neuberger Berman Management LLC ("Management") and reflect the reinvestment of income dividends and other distributions. The Fund may invest in securities not included in a described index or may not invest in all securities included in a described index. 2 The Funds were relatively small during the periods shown. The same techniques used to produce returns in a small fund may not work to produce similar returns in a larger fund. 3 The date used to calculate Life of Fund performance for the index is the inception date of the oldest share class. 4
